Citation Nr: 0638786	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-06 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for nicotine dependency 
with anxiety, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
September 1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claims seeking an 
increased rating for chronic obstructive pulmonary disease, 
evaluated as 10 percent disabling; and for nicotine 
dependence with anxiety, evaluated as 10percent disabling.  
The veteran perfected a timely appeal of these 
determinations.  

In November 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  At the hearing, the 
veteran indicated that he wished to withdraw the issue of 
entitlement to a rating in excess of 10 percent for chronic 
obstructive pulmonary disease (COPD).  Accordingly, this 
claim is not current in appellate status before the Board.  


FINDING OF FACT

The veteran's nicotine dependency with anxiety is manifested 
primarily by occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
primarily due to such symptoms as : anxiety, chronic sleep 
impairment, and moderate depression.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 30 percent rating, but no higher, for nicotine 
dependency with anxiety are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005 ); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
4,130, Diagnostic Code 9410 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with preadjudicatory notice 
regarding VCAA laws and regulations by way of a September 
2003 letter.  The content of this letter essentially complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 regarding VA's duty to notify.  In this regard, the 
letter informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for increase.  The letter also informed the veteran of his 
and VA's respective duties for obtaining evidence.  The 
letter asked him to inform VA of any additional evidence or 
to send the evidence itself.  Thus, as a practical matter, 
this letter may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.

Additionally, where a claim involves the degree of 
disability, as in this case, the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
require notice that an effective date will assigned if an 
increased rating is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Given the favorable outcome taken below as to assigning an 
increased rating of 30 percent for nicotine dependency with 
anxiety, the RO will be responsible for addressing any notice 
defect with respect to the effective date element when 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with his claim for an increased rating would be 
considered harmless error.  See Dingess v. Nicholson, supra.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the service 
medical records, post service VA treatment records, VA 
examination reports, and statements by the veteran.  Under 
these circumstances, the duty to assist doctrine does not 
require that the veteran be afforded additional medical 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Ratings

By a Hearing Officer's Decision, dated in January 2002, it 
was determined that service connection was warranted for 
nicotine dependence with anxiety, evaluated as noncompensable 
from March 1997, and as 10 percent disabling from December 
2001.  The veteran filed a new claim for increase in 
September 2003.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R.
§ 4.130, Code 9411, effective November 7, 1996, neurosis will 
be rated as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.-100 percent.

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.-70 percent.

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. - 50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).-30 
percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). - 10 
percent.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

When examined by VA in March 2004, his mood was described as 
intermittently anxious.  He was described as calm, 
cooperative, and with good eye contact.  His speech was of 
normal rate, and he demonstrated full range of affect with 
normal intensity and no lability.  Thought processes were 
described as logical, and there were was no suicidal ideation 
or delusions.  His attention and concentration were normal.  
His GAF score was 65.

At the time of a VA personal hearing in March 2005, the 
veteran reported increased psychiatric symptoms.  He said 
that this condition was affecting his social life and leading 
to friction with his wife.  He had no interest in activities 
and no strength to accomplish anything.  

Upon VA exam in April 2005, the veteran reported four adult 
daughters, 11 grandchildren, and a wife of many years.  He 
reported moderate depression and lack of energy.  He had no 
interest in usual social activities and increased social 
isolation.  He was not suicidal.  He also reported being 
upset about problems associated with his daughters'' 
families.  On examination, he was alert, fully oriented, 
pleasant, and verbal, though he appeared anxious with a sad 
affect.  His GAF score was 55.  

Subsequently dated VA treatment records dated in November 
2005 reflect increased anxiety about performing certain 
actions such as driving to VA for treatment.  He now took 
medication for his psychiatric symptoms.  

Based on review of the evidence, the veteran has shown some 
degree of anxiety and depression.  His GAF score measured 65 
on examination in March 2004, and then at 55 upon VA 
examination in April 2005.  With resolution of all reasonable 
doubt in the veteran's favor, it is believed that his 
psychiatric symptoms are best represented by a 30 percent 
rating.  The criteria for a 30 percent rating call for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A higher 
rating, however, is not warranted as the veteran does not 
meet the criteria for a 50 percent rating.  Namely, he does 
not exhibit flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Also considered was referral of the case for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
but the Board finds no basis for further action on this 
question as there are no circumstances presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  


ORDER

Entitlement to a 30 percent rating for nicotine dependency 
with anxiety is granted, subject to the provisions governing 
the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


